t c summary opinion united_states tax_court mark s siegel petitioner v commissioner of internal revenue respondent docket no 2009-16s filed date mark s siegel pro_se eric o young for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined an dollar_figure income_tax deficiency and additions to tax for failure to timely file failure to pay timely and failure to pay estimated_tax for petitioner’ sec_2012 tax_year as follows additions to tax sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure petitioner does not dispute that he received the income on which the deficiency is based and that he did not timely file a return or pay tax or make estimated_tax payments instead petitioner contends that he is not liable for income_tax the issue for our consideration is whether petitioner is liable for federal_income_tax background petitioner resided in florida when his petition was filed he did not file a form_1040 u s individual_income_tax_return before respondent issued the notice_of_deficiency on date during petitioner received dollar_figure of interest_income and dollar_figure of self-employment_income and he made no payments toward hi sec_2012 income_tax_liability petitioner believes that he is not legally obligated to pay tax his belief is based on his personal research of the tax laws and cases discussion2 respondent has characterized petitioner as a tax_protester and further contends that his position is frivolous respondent stated an intention to move for a sec_6673 penalty but he made no formal motion petitioner believes and contends that there is no statute which plainly and clearly lays liability for the tax on him for that year he argues that the tax_liability must be plainly and clearly stated and any ambiguity must be resolved against the government petitioner notes that the internal_revenue_code contains over million words most of which are incomprehensible to average americans in general petitioner’s premises are based on his research in which various courts have stated that strict construction applies to issues of not only what is taxed and how the amount of tax is calculated but to who is liable for its payment as well and in statutes levying taxes the literal meaning of the words employed is most important petitioner contends that a search of the internal_revenue_code reveals many references to liability and every single tax in the 2no issues were raised by the parties concerning the burden_of_proof or production code has a specific section usually titled liability for tax or persons liable that clearly and plainly identifies all those who are liable for that particular tax he concludes n owhere in any of the dozens of sections in the code can be found a statute or law that plainly and clearly imposes liability for the federal_income_tax on the average american worker petitioner cites numerous example of specific text such as sec_4401 which levies a tax on each person who is engaged in the business of accepting wagers sec_4972 tax on contributions to qualified_employer pension plans imposing a tax on the employer making the contributions and sec_5703 excise_tax on manufactured tobacco_products stating that manufacturers and importers of tobacco_products shall be liable for the taxes imposed by this section the sections petitioner cites involve excise_taxes when asked whether any income_tax sections have similar text petitioner indicated that sec_1461 makes the withholding_tax agent for non-resident aliens and foreign_corporations liable for the income_tax in essence petitioner’s argument is that there is no specific provision directing him to pay or stating that he is liable for income_tax when asked what particular words should be included in an income_tax statute that would make him liable petitioner was unable to provide any examples and he reiterated that the existing income_tax statutes are ambiguous and not sufficiently direct to cause his liability or require his payment of tax however he contends that calling an individual a taxpayer does not make him or her liable for the tax petitioner has been formulating his position with respect to the income_tax laws over a period of years on the basis of his personal research each time he approaches respondent with his ideas his position is perfunctorily labeled frivolous and he receives no response petitioner believes that average american citizens should be able to question their government about the tax laws and he refuses to give up merely because he did not receive a response to his questions initially respondent counters petitioner’s position by stating that sec_1 imposes a tax on the taxable_income of every individual respondent continues that sec_6012 requires that a return shall be made by every individual having gross_income which equals or exceeds the exemption_amount finally sec_61 provides that gross_income means all income from whatever source derived and then it goes on to provide examples of income respondent cited the following cases in his pretrial memorandum 348_us_426 and 70_tc_730 aff’d per curiam 614_f2d_159 8th cir petitioner however continues to argue that the law is ambiguous and that an individual is not necessarily a taxpayer and makes other similar sophistical semantic distinctions his arguments derive from analyses lifted out of context from supreme court cases generally involving excise_tax one such case 354_us_351 the most current of the cases he references involved whether the defendant a so-called ‘pick-up man’ in a type of lottery called the ‘numbers game ’ is subject_to the annual dollar_figure special occupational tax enacted by subchapter_b of chapter 27a wagering taxes of the internal_revenue_code_of_1939 65_stat_530 u s c et seq the supreme court held that the words of the statute did not include a pick-up man and that the government’s attempt to include such individuals was overreach id pincite in reaching its conclusion the court relied on the plain language of the statute petitioner interprets that case to require congress to specifically designate individuals and to specifically require them to pay tax more than years of tax jurisprudence refute petitioner’s position that he is not a taxpayer who is required to file a return and or pay tax we quote the apropos language of this court in reading v commissioner t c pincite as follows it is difficult if not impossible to respond to arguments such as petitioners have put forth without becoming embroiled in a game of semantics the logical force requiring rejection of their arguments-- apart from their assertions of personal political philosophy which do not provide a basis for us a court sitting to interpret the law to decide the questions dispositive of this case--is essentially a matter of the definition of terms thus should we hold that gain is an essential element of income compare 303_fsupp_1187 s d tex affd revd and remanded 439_f2d_934 5th cir with mcguire v united_states an unreported case n d cal aftr2d ustc par we would still face the problem of defining what constitutes gain compare conner v united_states supra with 54_tc_1745 it is in situations like this that one can truly admire the wisdom of mr justice holmes in particular as he expressed in 284_us_1 we see nothing to be gained by the discussion of judicial definitions fn ref omitted petitioner has not made his argument in court before he admits receiving the income failing to file a return and to pay tax timely and failing to make estimated payments of tax he was forewarned that he could be subject_to a penalty under sec_6673 if he instituted or maintained this proceeding primarily for delay or if his position is frivolous or groundless in spite of the warning petitioner wanted his day in court and an opportunity to present the arguments that respondent had summarily rejected we believe that petitioner’s research concerns and intentions were not to delay and that he honestly presented them because he believed it was his right as a citizen petitioner has been given an opportunity to present his position in court and we hold that it is without support in the cases or statutes proffered we hold that respondent’s determination was not in error and that petitioner is liable for the income_tax deficiency and sec_6651 and sec_6654 additions to tax as determined we caution petitioner that future advancement of this or similar arguments may well result in penalties of up to dollar_figure under sec_6673 to reflect the foregoing decision will be entered for respondent
